Citation Nr: 1534511	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  08-06 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip condition.

2.  Entitlement to service connection for a bilateral shoulder condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1949 to September 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Tiger Team at the Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2014.  A transcript is of record.  The Board remanded this matter in August 2014 for further development.

The issue of entitlement to a total disability rating due to individual unemployability (TDIU) was determined to be an inferred claim by the Appeals Management Center in a December 2014 memorandum, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A July 2015 written statement expresses the Veteran's wish to withdraw his appeal of entitlement to service connection for a bilateral hip condition, and includes his name and claim number.



2.  A July 2015 written statement expresses the Veteran's wish to withdraw his appeal of entitlement to service connection for a bilateral shoulder condition, and includes his name and claim number.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met with regard to the claim of entitlement to service connection for a bilateral hip condition.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal have been met with regard to the claim of entitlement to service connection for a bilateral shoulder condition.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

A July 2015 written statement expresses the Veteran's wish to withdraw the appeal concerning entitlement to service connection for a bilateral hip condition and a bilateral shoulder condition.  The statement includes his name and claim number.  Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn.  Further, the statement must be received by the Board prior to issuance of a decision on the issue being withdrawn.  Id.  As the Board has not yet issued a decision on these claims, the criteria for withdrawal of an appeal have been met.  See id. 



When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been appealed.  See 38 U.S.C.A. § 7105(d).  Consequently, in such an instance, dismissal of the pending appeal is warranted.  Accordingly, the appeal is dismissed.  Id.


ORDER

The claim of entitlement to service connection for a bilateral hip condition is dismissed.

The claim of entitlement to service connection for a bilateral shoulder condition is dismissed.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


